Title: To Thomas Jefferson from Philip Mazzei, 30 August 1804
From: Mazzei, Philip
To: Jefferson, Thomas


               
                  Pisa, 30 Agosto, 1804.
               
               Il Latore della presente sarà il Cittadino Giuseppe Timpanari Viganó, benemerito e vittima della causa Repubblicana nei tempi trascorsi. Melzi, il Ministro incaricato del portafoglio degli Affari esteri, e il Cittadino Tassoni Ministro della Repubblica Italiana in Etruria, s’interessano caldamente per Lui; né potrebbero fare altrimenti, dicendo e scrivendo essi medesimi, che “i servigi da Lui prestati al Governo Cisalpino gli causarono una sentenza di morte, commutata poi in una prigionia in un carcere della Sicilia, che sarebbe stata perpetua senza il trattato di Firenze.”
               Da tutto quel che ne so, arguisco, che l’abominevol fine d’una Rivoluzione che à costato fiumi di preziosissimo sangue, e la poca speranza, che si mantengano i languidi residui di governo repubblicano, che tuttavia esistono in alcune parti d’Europa, l’abbiano determinato a refugiarsi nell’unico Paese, dove si può non temere le catene del Dispotismo.
               Questa è congettura; ma fondata su dati che lo dimostrano quasi geometricamente, e che mi ànno costato immensa fatica per raccapezzarli. Ò scritto più che S. Paolo ai Corinti per disotterrarli, poichè poco si può estrarre dalla sua bocca. La sua riserva eguaglia quasi la sua modesta.
               Melzi lo stima lo ama, e gli à somministrato mezzi d’ogni genere, onde pervenire al suo intento. Egli à intenzione di prender moglie in America, d’iniziarsi nel commercio per il quale à cognizioni e fondi e anche d’applicarsi a qualche intrapresa letteraria, essendo molto colto e versato nelle scienze. Porta seco molte commendatizie; ma io non lo raccomando, persuaso che quel che ne ò detto, e dirò, avrà presso di Lei molto maggior peso d’una commendatizia.
               
               Questo sorprendente giovane nacque in Silicia nel 1771 di parenti nobili e ricchi. L’ottimo Padre non risparmiò nulla per farlo educare nella propria casa, e instruire in tutto ciò che tende a nobilitare la mente dell’uomo. All’età di 18 anni fù incaricato dal Principe di Caramanico, Vicerè di Sicilia, dell’erezione di un Collegio nel centro dell’Isola per l’istruzione della gioventù in tutte le scienze, e della scelta dei Professori. Per dissipar le nebbie colle quali viene offuscata la nostra mente nell’età più tenera, e diriger la gioventù verso i veri, prese per se la cattedra del dritto di natura e delle genti, e la spiegazion del Vangelo. La massima circospezione, colla quale procedeva, non bastò per impedire al Pretismo di sospettarne le vedute. Fù accusato; si difese vittoriosamente; e la calunnia contribuì ad inalzarlo sempre più nella stima pubblica e del Governo. Ma la sempre inquieta Teocrazia, che sa piegare a tempo, senza mai cedere definitivamente, tornò tante volte all’attacco, e tanto l’inquietò, che dopo un’anno si dimesse, e volle sortirir del paese, non ostante la instanza del primo Ministro Acton per ritenerlo.
               Siccome il Padre gli aveva fatto studiare anche la Diplomazia, volle andare in varie parti d’Europa per vederla in faccia.
               È facile a comprendere, che lo stato delle cose a quell’epoca dovè introdurlo da per tutto presso le persone che nutrivano  i medesimi sentimenti dei nostri. Si trovò in Venezia nel tempo della Rivoluzione. Adorato dai Patrioti, e stimato dai Nobili prudenti e savi (nel numero dei quali erano vari Aristocratici di buona fede, com’Ella si ricorderà che n’erano anche in Francia) ei fù molto utile; e probabilmente vi sarebbe restato, se non seguiva l’infame trattato di Formio, (sul qual soggetto, il di Lei amico scrivente, che à sempre stimato Attico assai più di Cicerone, e coltivava l’orto, si espresse come segue:) “La pace di Formio e un nuovo monumento della pertinacia delle vecchie massime della volgar politica, proscritta dalle declamazioni dei repubblicani francesi, e religiosamente seguita dal Direttorio Esecutivo. Malgrado la Dichiarazione dei Diritti, l’Areopago di Parigi à trafficato della Libertà veneta, come da altri si fece di quella della Pollonia. “Cadit persona, manet res.” E che rimane! Pochi furbi, che comandano a molti gonzi, che obbediscono.”
               Il nostro Timpanari, dopo d’essere stato in molti luoghi della Germania e dell’Italia, dovunque stimato, e sovente impiegato in cose degne di Lui, fù chiamato a Milano dal Presidente del Direttorio del Repubblica Cisalpina, dove gli furono date commissioni importanti anche dalla Cispadana, e poi fù mandato dalla Cisalpina Incaricato d’Affari a Napoli. Fù ricevuto come tale; ma circa 8 mesi dopo, subito che seppesi la sconfitta della Flotta francese in Egitto, il che diede coraggio a quel Governo d’incarcerare il Ministro di Francia, fù anch’esso arrestato, e messo in un carcere sotterraneo in Sicilia, ove la sua situazione era tale da fargli desiderar la morte, alla quale fù poi sentenziato, quando il total roverscio delle armi francesi in Italia face credere a quel Governo di poter calpestare impunemente ogni diritto.
               Qualche giorno prima della sentenza era stato a trovarlo il Teologo del Rè, il quale colla scusa d’andar per confessarlo, doveva persuaderlo ad abbandonar la strada che aveva preso, a scrivere in favor del governo monarchico, e promettergli emolumenti ed onori a sua richiesta. La costanza e la calma ch’ei dimostrò col ben ragionato rifiuto risvegliano dei sentimenti, che le parole non possono esprimere. Il Teologo, non potendo ottener nulla da una costanza, che poche possono eguagliare e niuna superare, l’attaccò per la parte del cuore; gli disse che, uniformandosi ai benevoli sentimenti del Rè, avrebbe liberato dalle carceri il Padre, la Madre, i fratelli, e le sorelle, e ottenuta la restituzione di tutti i loro beni, oltre la benevolenza del Rè, che lo stimava infinitamente, e prometteva di dargliene delle prove sorprendenti.
               Udita la disgrazia di tutta la sua famiglia, che ignorava intieramente, si sentì indebolire; ma presto rivenne da quel languido stupore, e confermò tranquillamente il suo rifiuto.
               Letta che gli fù la sentenza di morte, chiese di potere scrivere ai suoi Costituenti a Milano, e alla Madre. Gli fù concesso di scrivere alla madre. Ei si espresse in modo da far comprendere, che considerava i suoi mali come ben compensati da una tanto gloriosa morte, a confortava i suoi a consolarsene sull’istesso principio. Si sa, che la povera madre non ebbe la consolazione di leggerla, poichè la Regina, dopo che l’ebbe letta, la strappò fremendo come una tigre ferita e difrendo “c’insulta anche morendo.”
               La sentenza non fù eseguita, perchè il Marchese del Gallo, del quale o quell’epoca i Governo di Napoli credè di poter’aver bisogno, fece comprendere, che (seguendo un cambiamento di cose) la morte di uno protetto dal diritto della genti metterebbe in pericolo la vita di tutti quei che vi avessero cooperato.
               Egli aveva lasciato in vita quando fù incarcerato i Vecchi genitori, 4 sorelle nubili, la maggiore delle quali di 18 anni, e 3 fratelli uno dei quali maggiore di Lui. Il povero afflitto Padre, sentendo che l’affare del suo amato figlio prendeva cattiva piega, e che il sacrifizio, dei propi beni non potevo salvarto, scrisse al Direttorio di Parigi e di Milano, e al Governo di Spagna, pregando che impegnassero altre Potenze a interessarsi per lui. Confidò le lettere al suo primogenito, il quale, imbarcatosi per andare al suo destino, fù arrestato, incarcerato come il suo fratello, e dopo 4, o 5 mesi fatto morire, non ò potuto sapere di qual morte. Lo sconsolato Padre, messo in un carcere simile a quello dei figli, all’età di 80 anni, morì, non si sa quando, nè come. Agli altri 2 fratelli riescì di scappare. La madre, e le 4 sorelle furono incarcerate, non in sotterranei, ma separatamente in 5 diversi paesi.
               Erano già passati 2 anni che non vedeva la luce. Una sol volta il giorno vedeva il barbaro carceriere, poichè, per vederci egli stesso, portava necessariamente una lanterna accesa quando scendeva per gettargli un tozzo di pane, e riempirgli d’acqua una boccia. Questo fù il suo vitto per 4 anni, e i mobili un cantero e uno stramazzo pieno di paglia, in un luogo umido sotto, sopra, e nelle pareti, basso a segno da non potervi star ritto, lungo appunto quanto la sua persona e la meta largo, dove non potè mai ottenere assistenza di medico nella infermità, e neppure un cencio per levarsi d’addosso la marcia, che usciva dalle glandule delle fascie e di sotto l’ascelle, e da un tumore sul petto, che la grande umidità aveva fatto gonfiare e putrefare, e che la natura fece poi scoppiare, e finalmente guarire.
               Escito di carcere (mediante il trattato di pace di Firenze) 2 anni dopo la sospensione della sentenza, gli fù dato un Passaporto concepito in maniera, da metterlo in pericolo di essere assassinato dovunque doveva passare per escire dello Stato Napoletano. Eccone il principio: “Si conceda il Passaporto al reo di Stato Sigr. Don Giuseppe Timpanari, di età di 30 anni, condannato sua vita durante in un carcere nel Castello di S. Caterina” &c.
               Ella si ricorderà, che nella mia dei 6 xbre 1800, ragguagliandola della condotta dei Governi d’Italia, dissi: “Quel di Napoli ne à dato il primo esempio, ed è stato il più feroce.” Il fatto del Timpanari, benchè molto imperfettamente narrato, ne da sufficiente prova.
               In consequenza del detto insidioso passaporto ricevè frequenti insulti fino ai confini del Regno; ma ebbe la consolazione di vedere, che i cari e numerosi Amici non l’avevano mai perduto di vista. Da per tutto gli vennero vestimenti, denaro, e soccorsi d’ogni genere, senza aver mai potuto sapere d’onde procedevano, la ragione di che può arguirsi da quel che segue. Nel tempo della sua prigionia era seguito l’istesso. Nulla poteva pervenirgli, se non per mezzo del Carceriere, che riceveva sempre un buono sbrufo di denaro per il piccolo incomodo di portargliene, e per conservare il segreto. Questo scellerato non gli diede mai nulla, e accusò i donatori che tutti sparivano senza che il povero Timpanari abbia mai potuto sapere cosa ne sia stato. Ma non è da maravigliarsene; poichè non ostante tutti i possibili mezzi impiegati per aver notizie della madre e delle sorelle, non à potuto saper’altro, se non che fù resa loro la libertà mediante il trattato di Firenze.
               
               Ci vorrebbero dei volumi per narrare le accoglienze che ricevè, subito che messe i piedi sul territorio che porta il nome di Repubblica Italiana, e soprattutto in Milano, dove dai coniugi Viganò, il marito di 50 anni e le moglie di 47, persone molto rispettabili e facoltose, che non avevano avuto prole, nè potevano averne, fù adottato per figlio, ed erede. E siccome la Legge non permetteva l’adozione prima d’aver compiti i 60 anni, fù derogato in questo caso per decreto del Governo.
               Viveva il nostro futuro Concittadino tralle braccia e nel cuore del nuovo Padre e della nuova Madre, da Lui ben corrisposti per genio come per gratitudine, amato e stimato universalmente, sovente occupato in affari interessanti, destinato ad occupare uno dei megliori posti diplomatici, e a sposare un’amabilissima giovanetta, degna di Lui, quando un fatto inaspetatto gli fece sentire la necessità di procurarsi un’asilo negli Stati Uniti.
               La prima persona a cui lo comunicò, fù quella che doveva sposare. Il dolore inesprimibile non impedì a quella degna creatura, dopo molte lagnanze, di riconoscere nei di Lui sentimenti la ragionevolezza della sua risoluzione. Andò poi ad aprire il suo cuore al sopradto. Ministro del Portafoglio, di Lei fratello, amicissimo suo, giovane di sommo merito. Gli confidò, che un comune Amico loro amava la sua sorella, ed ambidue si adoprarono per disporla ad accettarlo per consorte. Molte furono le repulse; dettate da quella passione che troppo si sente e non si definisce punto; ma finalmente riescirono a persuaderla.
               La condotta di Melzi, riguardo a Timpanari, è stata tale in tutti i tempi, che basterebbe sola per farne ammirar la mente e adorare il cuore. Quella dei Coniugi Viganò coll’adottato figlio, al punto della separazione, non permette di tener gli occhi asciutti.
               Ecco la troppo succinta, e male abbozzata istoria, di questo interessantissimo soggetto, che viene a vivere e morire in Patria Libera! Le mie circostanze non mi permettono (almen per ora) d’accompagnarvelo!
               Tutto Suo, &c.
               P.S. La prego di far leggere questa lettera lugubre anche a Mr. Madison, affinchè sia informato del carattere del Latore prima di trattar con Lui.
             
          Editors’ Translation
               
                  
                     Pisa, 30 Aug. 1804
                  
                  The bearer of the present letter is Citizen Giuseppe Timpanari Viganò, a real martyr of the republican cause in the recent past. Melzi, the minister of the portfolio of foreign affairs, as well as Citizen Tassoni, minister of the Italian Republic in Etruria, have taken a deep interest in him. It is only natural, since, as they write, “the services he performed for the Cisalpine government caused him to receive a death sentence, which was then converted to one of incarceration in a jail in Sicily, a sentence that would have been for life, had not the Florence treaty been signed.”
                  From what I know of him, I argue that the dreary end of a revolution, for which rivers of the most precious blood have been spilled, together with the scant hope that the weak residues of republican government that still exist in some parts of Europe will actually last, have convinced him to take refuge in the only country where one may live free from fear of the chains of despotism.
                  This is a conjecture, but one based on elements that prove, almost geometrically, that this is the case. I have spent immense energy to gather these elements: I have written more than Paul to the Corinthians to unearth them, since very little can be extracted from his mouth. He is almost as reserved as he is modest.
                  Melzi appreciates him, loves him, and has provided all kinds of means so that he may reach his goal. He is planning to get married in America and start working in commerce, for which he has both knowledge and funds. He is also considering to embark in some literary enterprise, since he is very learned and well-versed in the sciences. He is the carrier of various recommendation letters. I will not add one myself, since I am confident that what I have said and will say of him will bear more weight than a letter of that sort.
                  This brilliant young man was born in Sicily of noble and wealthy parents. The good father did not mind any expense to have him educated at home and instructed in all that contributes to ennoble the human mind. At the age of 18, he received from the Prince of Caraminico, Viceroy of Sicily, a charge to establish a college in the island’s center in which the youth could be instructed in all sciences; he was also tasked with the selection of the teachers. He chose for himself the chair of natural law and law of nations, as well as the explication of the Gospels, so that he might dissolve the fogs with which our mind is obfuscated at the earliest age and lead the youth toward the truth. Though he proceeded with the highest circumspection, his views raised the suspicion of clericalism. He was accused and defended himself valiantly. The slander he suffered actually contributed to raise him even higher in the estimation of the public and the government, but ever-restless theocracy, which knows how to bend for a while without ever yielding definitively, attacked him so many more times and molested him so much that after a year he resigned and decided to leave the country. Minister Acton’s requests for him to stay were to no avail.
                  Since his father had also had him study diplomacy, he decided to travel through various parts of Europe to see it in action.
                  It is easy to understand how the state of things at that time must have led him first of all toward the people who held our same sentiments. He found himself in Venice during the Revolution. Worshipped by the patriots, held in esteem by the judicious and wise noblemen (among which there were several aristocrats of good faith, as you may remember was the case also in France), he made himself really useful. He probably would have stayed there, had the heinous treaty of Campoformio not ensued (on which subject, your friend here writing, who has always esteemed Atticus over Cicero, and cultivated his garden, spoke as follows): “The peace at Formio is a renewed document of the pertinacious nature of the principles ruling the vile politics of old, the one that the French Republicans had banished in their declamations, but the Executive Directory religiously followed. In spite of the Declaration of Rights, the Aeropagus in Paris has bargained with the freedom of Venice, in the same way in which others had done with the freedom of Poland. Cadit persona, manet res. And what it is that remains! A few cunning men, leading; a crowd of simpletons, following orders.”
                  Our Timpanari, after having visited various places in Germany and Italy, esteemed everywhere and often charged with suitable tasks, was invited to Milan by the president of the Directory in the Cisalpine Republic. Finally, he was sent as chargé d’affaires to Naples. He was received as such, but after about eight months, as soon as the news of the French fleet being defeated in Egypt became public (an occasion which emboldened that government to arrest the French minister), he was also arrested. He was detained in an underground prison in Sicily, where his situation was such as to make him desire death. To death he was eventually sentenced, when the total defeat of the French army in Italy convinced that government that they could trample all rights with impunity.
                  A few days before he was sentenced, the king’s theologian had visited him. Under pretense of going there to hear his confession, his task was to convince him to abandon the path he had taken and write in favor of monarchic rule. He was authorized to promise any kind of compensation and privilege he may request. The calm and steadfastness he displayed in offering a well-reasoned refusal awaken in me feelings that words cannot express. Since the theologian could obtain nothing from such a rarely-equaled and never-surpassed resolution, he attacked him from the side of the heart. He told him that, should he align himself with the king’s goodwill, he would free from jail his father, mother, brothers, and sisters. In addition, he would obtain the restitution of all their property, and secure the king’s benevolence, who held him in the highest esteem and vouched to give him extraordinary attestations of that.
                  Upon hearing about the tragedy befalling his whole family, of which he had been completely unaware, he felt weakened. He soon recovered, however, from that momentary shock and calmly reiterated his refusal.
                  When his death sentence was read to him, he asked to be allowed to write to his constituents in Milan and to his mother. He was allowed to write to the mother. He expressed his feelings to make clear that he considered his ills well compensated by such a glorious death, and invited his relatives to reconcile themselves with the notion on the same basis. It is known that his poor mother did not have the consolation of reading the letter, since the queen, upon reading it, tore it apart, trembling like a wounded tiger, and said “he insults us even while dying.”
                  The sentence was not carried out because the Marquise Del Gallo, whom at that time the government in Naples thought might be needed, made it understood that the death of a person protected by the law of nations would have endangered—upon a reversal of the situation—the life of all who had contributed to bring it about.
                  When Timpanaro was jailed, his old parents, four unmarried sisters, the eldest of whom was eighteen, and three brothers, one of whom was older than himself, were still living. The poor heartbroken father, upon understanding that the matters of his beloved son were taking a bad turn and that not even the sacrifice of his own belongings would have saved him, wrote to the Directories of Paris and Milan and to the government of Spain, entreating them to encourage other powers to take an interest in him. He entrusted the letters to his firstborn, but he, having embarked to go to his destiny, was arrested, jailed like his brother, and eventually, after four or five months, killed. I have not been able to learn how he died. The inconsolable father, locked in a similar prison as his son’s, died at the age of 80; when exactly, or where, is unknown. The other two brothers managed to escape. His mother and four sisters were also jailed, though not in dungeons, but separately in five different places.
                  Two years had already passed since he last saw the light. Only once every day he could see the barbarous jailer, since this man, in order to see, was forced to bring a lantern when he would go down to throw him a scrap of bread and fill his bottle with water. These were his victuals for four years; the furnishings were only a chamberpot and a straw mattress, in a space with dampness everywhere—beneath, above and on the walls—so low that one could not stand in it, deep just as much as he was tall and half as wide. There he could never obtain medical assistance in sickness, not even a rag with which he could wipe off the secretions that came out of the glands in his mouth and under the armpits, as well as from a tumor on his chest that the excessive moisture had caused to swell and rot, and that nature eventually caused to burst and finally heal.
                  Having left the prison (through the effects of the Florence peace treaty), two years after his sentence was halted, he was given a passport so conceived as to leave him vulnerable to assassination wherever he would have had to cross to leave the state of Naples. Here is the opening of it: “Passport to be given to Signore Don Giuseppe Timpanari, aged 30, a state criminal who has been condemned to life in prison in the Castle of S. Caterina,” etc.
                  You may recall that, in my letter of 6 Dec. 1800, my account of the behavior of the governments in Italy, I wrote, “that of Naples has given the first example; and it has been the most savage one.” Albeit imperfectly narrated here, the vicissitudes of Timpanari provide sufficient proof of it.
                  As a consequence of that insidious passport, he was frequently abused until he reached the borders of the kingdom. On the other hand, he had the consolation of seeing that his dear and many friends had never lost sight of him. He received clothing, money, and assistance of all kinds, though he was never able to know where they came from, and the reason for that may be deduced from what follows. In the time of his jailing, the same had happened. Nothing could reach him, unless it was through the jailer, who was always receiving a sizable bribe for the small inconvenience of bringing him money and keep the secret. That scum never delivered anything, and he accused the donors of it; all the money disappeared, and the poor Timpanari was never able to know what has come of it. One should not, however, really marvel at that; notwithstanding all the means he enlisted to have news of his mother and sisters, he has never been able to learn anything, beyond the fact that they had been given back their freedom through the Florence treaty.
                  Volumes would be filled by the account of the welcoming he received as soon as he set foot on the territory that bears the name of the Italian Republic, and most of all in Milan. Here he was adopted as son and heir by the Viganòs, a very respectable and wealthy couple, the husband aged 50 and the wife 47, who did not have children, nor could they. Since the law did not allow adoption before one had reached the age of 60, a government decree made an exception for his case.
                  Our future fellow-citizen was living in the embrace and heart of his new father and mother, an affection he reciprocated, both on account of his nature and his gratitude. He was universally loved and esteemed, often occupied in interesting business, destined to take one of the best diplomatic posts, and to marry a most lovely young woman, worthy of him. At once, however, a new circumstance brought him to feel the need to secure asylum in the United States.
                  The first person with whom he shared this was the one he was about to marry. Her inexpressible pain did not prevent that worthy creature, after much lament, to acknowledge in his feelings the rationality of a determination. He then moved to open his heart to the aforementioned minister of the portfolio, her brother and his dearest friend, a young man of highest merit. He confided in him that one of their common friends was in love with his sister, and both exerted themselves to make her inclined to accept him as husband. Her rebuttals were many, caused by the passion that is often too strongly felt and never defined, but they finally were successful in convincing her.
                  Melzi’s behavior with respect to Timpanari has constantly been such that it would alone suffice to make his mind admired and his heart revered; that of the Viganòs with their adopted son, at the time of separation, was such as to not allow anyone to keep their eyes dry.
                  Here, in sum, you have the all-too-succinct and poorly sketched history of this most interesting person, who is coming to live and die in a free country! My current situation does not allow me to accompany him there, at least not at this time!
                  Entirely yours, etc.
                  P.S. I beg you to have this somber letter be read also by Mr. Madison, so that he may be informed of the personality of its bearer before he deals with him.
               
            